DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1, claims 69-70 and 81, RCA and antibody or fragments in the reply filed on 12/7/2021is acknowledged.  The traversal is on the ground(s) that PLA-RCA detection of strand breaks.  This is not found persuasive because Bagchi (Elis methods and Protocols methods in molecular biology (2015) pages 149-159), DARZYNKIEWICZ (WO97008345) and Xu (MOLECULAR AND CELLULAR BIOLOGY, June 2003, volume 23 p. 4247–4256) renders obvious this limitation. Thus the claims lack a special technical feature over the prior art and unity of invention.
Claims 71-80, 82-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on invention.
Priority
The instant application was filed 02/14/2020 and is a national stage entry of PCT/PL2017/050040 having an international filing date: 08/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2020 and 8/18/2021 are being considered by the examiner.
Claim Objections
Claims 69-70 and 81 are objected to because of the following informalities:  
  	Claim 69 recites, “ i.”, “ii.”, “iii.”, “iv.”, and “v.”MPEP 608.01(m) states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 69-70 and 81  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Written description
Claim 69 has been amended to recite, “addition of a second binding molecule and a third binding molecule [molecules type 2/3] that bind to the first molecules bound to the DNA end(s) [molecules type 1] and which are linked to oligonucleotides [oligonucleotides type 1], wherein the second and third binding molecules have different affinity or recoqnise different binding sites in the first molecules bound to the DNA end(s).”  Thus the claims encompass anything that can be considered a binding molecule which functions to bind anything that can be considered to bind by any 
The specification teaches, “[0224] "Molecule type 2" and "molecule type 3" are defined as molecules including, but not limited to, antibody or fragments thereof, streptavidin, avidin, biotin molecules, or analogs thereof, or ligands, proteins, peptides, nucleic acids, antigens, reactive molecules like azides, oligomers, polymers, and any analogs of the abovementioned, or combinations thereof that have a capacity to interact and/or bind to molecules type 1. “  Thus the claims encompass an enormous genus of type 2 and type 3 molecules.
In procedure 1 the teachings with respect to type2 and type3 molecules are mouse monoclonal and rabbit polyclonal antibodies to BrdU, which are later attached to PLA probe plus and minus strands by use of secondary antibodies (page 35).
In procedure 2 the teachings with respect to type2 and type3 molecules are mouse monoclonal and rabbit polyclonal antibodies to biotin, which are later attached to PLA probe plus and minus strands by use of secondary antibodies (page 35).
The examples are limited to procedure 1 or procedure 2.  Thus while claiming a genus second and third binding molecules which can bind to first molecules the teachings of the specification are limited to mouse monoclonal and rabbit polyclonal antibodies to BrdU or biotin.  Thus the claims lack adequate written description for the genus claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69-70 and 71 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites, “[molecules type 1],” “[molecules type 2/3],”  “[molecules type 1],” “[oligonucleotides type 1]”, “[oligonucleotides type 2]” “[oligonucleotide type 1].”  The metes and bounds are unclear as to how the terms in brackets relate to the claim.  It is unclear if the recitations in the brackets are limitations of the claims, preferred embodiments, alternative embodiments, or something else.  This rejection can be overcome by deleting the information in brackets.  
Claim 70 recites, “[molecules type 2/3],” “[oligonucleotide type 1],” “[molecules type 4/5],” “[oligonucleotides type 1].”  The metes and bounds are unclear as to how the terms in brackets relate to the claim.  It is unclear if the recitations in the brackets are limitations of the claims, preferred embodiments, alternative embodiments, or something else.  This rejection can be overcome by deleting the information in brackets.  
Claim 81 recites, “” “[molecules type 4/5].” The metes and bounds are unclear as to how the terms in brackets relate to the claim.  It is unclear if the recitations in the brackets are limitations of the claims, preferred embodiments, alternative embodiments, or something else.  This rejection can be overcome by deleting the information in brackets.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 69-70, 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi (Elis methods and Protocols methods in molecular biology (2015) pages 149-159), DARZYNKIEWICZ (WO97008345) and Xu (MOLECULAR AND CELLULAR BIOLOGY, June 2003, volume 23 p. 4247–4256).
The prior art as exemplified below demonstrates proximity ligations assays (PLA) with rolling circle replication or rolling circle amplification was known.  Further the art demonstrates use of antibodies with different oligonucleotides were used in PLA to allow for ligation, prior to rolling circle replication or amplification.  Further the prior art exemplifies the use of BrDU antibodies were known including monoclonal (mouse) and polyclonal ((rabbit).  Further the detection of DNA breaks or ends was an active area of investigation in the art.  Thus, using the methods of PLA and RCR or RCA to detect DNA breaks was obvious.  


Bagchi does not specifically teach the detection of ends or BrdU antibodies from different species.
However, DARZYNKIEWICZ teaches, “ The present invention relates to the field of DNA detection for basic research, medical diagnostic testing, and forensic testing. More specifically, the invention relates to methods of detecting DNA by attaching labeling groups to the ends of DNA strands, and then detecting the labeling groups by using antibodies specific for those labeling groups to attach a secondary label that can be observed, for example, by eye or by a fluorescence or spectrophotometric detector.”  (page 1).  DARZYNKIEWICZ Teaches, “upon reviewing the prices charged by vendors offering halogenated and fluorescein-labeled nucleotides, we noticed that the compound bromodeoxyuridine triphosphate, or "BrdUTP", costs only about one tenth of one percent as much as equivalent amounts of digoxygenin-, biotin-, or fluorochrome- conjugated deoxynucleotides. Our subsequent re-search showed that BrdUTP could be incorporated at the 3 'OH ends of DNA at least as efficiently as directly labeled or digoxigenin or biotin labeled dUTP. We also discovered that strands of DNA into which the BrdUTP was incorporated could be readily detected by anti-BrdUrd antibodies which had been fluorescently labeled; anti-BrdUrd antibody is a widely available reagent, which is commonly used to detect the uptake of brominated uridine (BrdUrd) from culture media by living cells, as a measure of cell proliferation (Dolbeare & Selden 1994, Gratzner 1982) . These two discov-eries led to the present invention. The invention can be summarized as the enzymatic incorporation of halogenated deoxynucleotide triphosphates onto the 3 ' OH ends of DNA strands, followed by the detection of the incorporated halogenated nucleotides 
Xu teaches, “BrdU monoclonal antibody was obtained from BD Biosciences-Pharmingen (San Diego, Calif.). BrdU polyclonal antibody was purchased from RDI Research Diagnostics, Inc. (Flanders, N.J.).” (page 4248, 2nd column antibodies).
Therefore it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claims to detect DNA strand breaks using monoclonal (mouse) and polyclonal (rabbit) BrdU antibodies in the PLA RCR method of Bagchi to detect BrdU attached to free ends of DNA.  The artisan would be motivated to use the monoclonal and polyclonal antibodies  to BrdU as they allow attachment of different oligonucleotides (PLA oligo PLUS and PLA oligo MINUS) to allow efficient ligation.  The artisan would be motivated to detect strand breaks to allow detection of apoptosis or other cellular events resulting in strand cleavage.  The artisan would have a reasonable expectation of success as the artisan is using known antibodies to detect known epitopes.  

With regards to claim 81, Xu teaches, “ “BrdU monoclonal antibody was obtained from BD Biosciences-Pharmingen (San Diego, Calif.). BrdU polyclonal antibody was purchased from RDI Research Diagnostics, Inc. (Flanders, N.J.).” (page 4248, 2nd column antibodies).”
Claim 69-70, 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi (Elis methods and Protocols methods in molecular biology (2015) pages 149-159), DARZYNKIEWICZ (WO97008345), Xu (MOLECULAR AND CELLULAR BIOLOGY, June 2003, volume 23 p. 4247–4256), Coausson (Nature mewthods (2001) volume 8, pages 892-893).
This rejection is drawn to the interpretation the oligonucleotide of step iii is a different oligonucleotide.
The prior art as exemplified below demonstrates proximity ligations assays (PLA) with rolling circle replication or rolling circle amplification was known.  Further the art demonstrates use of antibodies with different oligonucleotides were used in PLA to allow for ligation, prior to rolling circle replication or amplification.  Further the prior art exemplifies the use of BrDU antibodies were known including monoclonal (mouse) and polyclonal ((rabbit).  Further the detection of DNA breaks or ends was an active area of investigation in the art.  Thus, using the methods of PLA and RCR or RCA to detect DNA breaks was obvious.  
Bagchi teaches, “The principle for detection of proximity between two targets requires two antibodies, one directed against each of the targets under investigation. An 
With regards to claim 69, Bagchi teachings of  the use of two different antibodies provides for the second and third binding molecules which are bound by secondary antibodies from different species which have the oligonucleotides that are linked (PLA 
Bagchi does not specifically teach the detection of ends or BrdU antibodies from different species.
However, DARZYNKIEWICZ teaches, “ The present invention relates to the field of DNA detection for basic research, medical diagnostic testing, and forensic testing. More specifically, the invention relates to methods of detecting DNA by attaching labeling groups to the ends of DNA strands, and then detecting the labeling groups by using antibodies specific for those labeling groups to attach a secondary label that can be observed, for example, by eye or by a fluorescence or spectrophotometric detector.”  (page 1).  DARZYNKIEWICZ Teaches, “Upon reviewing the prices charged by vendors offering halogenated and fluorescein-labeled nucleotides, we noticed that the compound bromodeoxyuridine triphosphate, or "BrdUTP", costs only about one tenth of one percent as much as equivalent amounts of digoxygenin-, biotin-, or fluorochrome- conjugated deoxynucleotides. Our subsequent re-search showed that BrdUTP could be incorporated at the 3 'OH ends of DNA at least as efficiently as directly labeled or digoxigenin or biotin labeled dUTP. We also discovered that strands of DNA into which the BrdUTP was incorporated could be readily detected by anti-BrdUrd antibodies which had been fluorescently labeled; anti-BrdUrd antibody is a widely available reagent, which is commonly used to detect the uptake of brominated uridine (BrdUrd) from culture media by living cells, as a measure of cell proliferation (Dolbeare & Selden 1994, Gratzner 1982) . These two discov-eries led to the present invention. The invention can be summarized as the enzymatic incorporation of halogenated deoxynucleotide triphosphates onto the 3 ' OH ends of DNA strands, followed by the detection of the incorporated halogenated nucleotides using antibodies . Because of the low cost and general availability of reagents, this invention offers an attractive alternative to a variety of DNA end labeling methods currently in use. Surprisingly, this effective and inexpensive approach has heretofore been completely overlooked. We have also found 
Xu teaches, “BrdU monoclonal antibody was obtained from BD Biosciences-Pharmingen (San Diego, Calif.). BrdU polyclonal antibody was purchased from RDI Research Diagnostics, Inc. (Flanders, N.J.).” (page 4248, 2nd column antibodies).
Therefore it would have been prima facie obvious to one of ordinary skill in the prior to the effective filing date of the claims to detect DNA strand breaks using monoclonal (mouse) and polyclonal (rabbit) BrdU antibodies in the PLA RCR method of Bagchi to detect BrdU attached to free ends of DNA.  The artisan would be motivated to use the monoclonal and polyclonal antibodies  to BrdU as they allow attachment of different oligonucleotides (PLA oligo PLUS and PLA oligo MINUS) to allow efficient ligation.  The artisan would be motivated to detect strand breaks to allow detection of apoptosis or other cellular events resulting in strand cleavage.  The artisan would have a reasonable expectation of success as the artisan is using known antibodies to detect known epitopes.  
Bagchi, DARZYNKIEWICZ and Xu do not specifically teach the use of an oligonucleotide in addition to PLA oligo PLUS and PLA oligo MINUS.
However, Clausson teaches

    PNG
    media_image1.png
    436
    628
    media_image1.png
    Greyscale

Clausson teaches, “This extends the dynamic range of the assay and reduces the need for antibody titrations or for varying experimental conditions between assays (Fig. 1b,c and Supplementary Fig. 1). A broader range of concentration ratios or more types of circularization oligonucleotides could be used to increase the dynamic range even further if required..” (page 1503, 1st column, past paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the detection method of Clausson for the method of Bagchi.  The artisan would be motivated as Clausson teaches, “This extends the dynamic range of the assay and reduces the need for antibody titrations or for varying experimental conditions between assays (Fig. 1b,c and Supplementary Fig. 1). A broader range of concentration ratios or more types of circularization oligonucleotides could be used to increase the dynamic range even further if required..”.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one method of PLA for another.  
With regards to claim 70, Bagchi teaches, “two general secondary antibodies with oligonucleotides pre-attached can be used. The two PLA probes, called PLA oligo PLUS and PLA oligo MINUS.”  

Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Steven Pohnert/           Primary Examiner, Art Unit 1634